99 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry W. ALBRIGHT, Plaintiff-Appellant,v.Marlin HOLDEN;  Chase Riveland;  Tom Rolfs, Defendants-Appellees.
No. 96-35438.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Larry W. Albright, a Washington state prisoner, appeals pro se the dismissal without prejudice of his action under 42 U.S.C. § 1983 against prison officials who he claims denied him access to the courts.  The district court dismissed Albright's action as a sanction under Fed.R.Civ.P. 11(b)(3) for falsely stating in his complaint that he had not filed any prior lawsuits related to his imprisonment.  Albright does not address the sanction in his opening brief.  In the district court, he stated that he read only the first part of the question on the form complaint and thought he was being asked about all previous lawsuits, rather than those related to his imprisonment.  Regardless, the district court did not clearly err by finding the statement deliberately false.   See Anheuser-Busch, Inc. v. Natural Beverage Distributors, 69 F.3d 337, 348 (9th Cir.1995).  The district court properly rejected a less drastic monetary sanction as ineffective because Albright was proceeding in forma pauperis, and found that Albright's failure to provide information about previous lawsuits interfered with the court's efforts to conserve judicial resources by preventing the proliferation of vexatious litigation.  See id.  (dismissal sanction warranted when deliberate deception undermines integrity of judicial proceedings and threatens to interfere with rightful decision of case).  We find no abuse of discretion.   See Warren v. Guelker, 29 F.3d 1386, 1389 (9th Cir.1994) (per curiam) (pro se, in forma pauperis prisoner's misrepresentation about previous lawsuits may violate Rule 11).1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996)